UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 01-30315




         MICHAEL X. ST. MARTIN; VIRGINIA RAYNE ST. MARTIN

                                    Plaintiffs - Appellants


                               VERSUS


               QUINTANA PETROLEUM CORPORATION; ET AL

                                    Defendants

QUINTANA PETROLEUM CORPORATION; UNION OIL COMPANY OF CALIFORNIA;
KOCH GATEWAY PIPELINE COMPANY
                                   Defendants - Appellees


           Appeal from the United States District Court
               for the Eastern District of Louisiana
                             98-CV-2095

                         February 20, 2002


Before GARWOOD, JOLLY and DAVIS, Circuit Judges

PER CURIAM*

      The judgment of the district court is affirmed essentially for

the reasons stated by the district court in its February 21, 2001

order. Our decision in Ryan v. Southern Natural Gas, 879 F.2d

162,(1989) controls the outcome of this appeal.

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
AFFIRMED.




            2